MAUS, Judge,
dissenting.
This case does not involve an unlawful seizure of evidence. It is not governed by § 542.296. See State v. Holzschuh, 670 S.W.2d 184 (Mo.App.1984). Nevertheless, I assume the associate division of the circuit court in conducting a preliminary hearing may properly entertain a motion to suppress evidence allegedly inadmissible for another reason. See Mo.Criminal Practice § 7.16 (2nd ed. 1986). I further assume that the state may appeal to this court an order sustaining such a motion in a preliminary hearing in the associate division of the circuit court. See § 547.200; State v. Brown, 722 S.W.2d 613 (Mo.App.1986). However, I must dissent.
The requirements for collateral estoppel are (1) the issue decided in a prior adjudication was precisely the same as that presented in the action in question; (2) the prior litigation must have resulted in a final judgment on the merits; and (3) there must be ‘mutuality’ of parties, i.e., collateral estoppel may be invoked only by those who were parties or privies to the action in which the judgment was rendered.
Briggs v. State Department of Public Safety, 732 P.2d 1078, 1081 (Alaska 1987). The doctrine is applicable to issues raised by the state. United States v. Evans, 655 F.Supp. 243 (E.D.La.1987); Franklin v. Klundt, 50 Wash.App. 10, 746 P.2d 1228 (1987). It is applicable to issues presented by a defendant. People v. Scott, 93 Misc.2d 1074, 405 N.Y.S.2d 169 (1978). Also see Tamer v. State, 463 So.2d 1236 (Fla.App. 4 Dist.1985) in which the state successfully appealed an order suppressing evidence. The application of the doctrine is subject to exceptions. “The recognized exceptions fall into essentially two categories — additional evidence and peculiar circumstances.” Stevenson v. City of Chicago, 638 F.Supp. 136, 139 (N.D.Ill.1986).
In this case a complaint had been filed and a preliminary hearing held in the associate division of the circuit court. The defendant was bound over to the circuit court and an information had been filed. Thereafter, the defendant’s motion to suppress the evidence outlined in the majority opinion was sustained by the circuit court. The state then dismissed the pending charge. It thereafter filed in the associate division of the circuit court a complaint alleging the defendant committed the felony with which he had been charged in the information that was dismissed. The order of the associate division of the circuit court in question suppressed the same evidence that had been suppressed by the order of the circuit court. No exceptions to the doctrine of *919collateral estoppel have been demonstrated to be applicable.
There is authority that the doctrine of collateral estoppel will not apply in criminal proceedings when the case in which the order alleged to be the basis for collateral estoppel has been dismissed. State v. Pippenger, 741 S.W.2d 710 (Mo.App.1987). Also see State v. McCord, 402 So.2d 1147 (Fla.1981); People v. Busija, 155 Ill.App.3d 741, 108 IllDec. 742, 509 N.E.2d 168 (1 Dist.1986).
The order of the circuit court in question was interlocutory as long as the case in which it was made was pending. People v. Lewis, 659 P.2d 676 (Colo. banc 1983). However, the state had the right to appeal from that order. It did not do so, but dismissed the information. I believe that for the purpose of the doctrine of collateral estoppel the order of suppression then became final. If the state had appealed the order to suppress entered by Judge Bo-nacker and lost, in the absence of an exception, it would have been bound. This is true even though the order is interlocutory in that the material had not been offered in evidence at a trial. The state should be no less bound because it did not appeal and the case was dismissed.
Factors supporting a conclusion that a decision is final for this purpose are ‘that the parties were fully heard, that the court supported its decision with a reasoned opinion, that the decision was subject to appeal or was in fact reviewed on appeal.’ Restatement (Second) of Judgments § 13 comment g (1982); [United States ex rel. DiGiangiemo v.] Regan, 528 F.2d at 1265 [(2d Cir.1975)].
Briggs, at 1082 (emphasis added).
For purposes of issue preclusion, ‘ “final judgment” includes any prior adjudication of an issue in another action between the parties that is determined to be sufficiently firm to be afforded conclusive effect,’.... Factors supporting a conclusion that a decision is final for this purpose are ‘that the parties were fully heard, that the court supported its decision with a reasoned opinion, [and] that the decision was subject to appeal or was in fact reviewed on appeal.’
United States ex rel. DiGiangiemo v. Re-gan, 528 F.2d 1262, 1265 (2nd Cir.1975), cert. denied, 426 U.S. 950, 96 S.Ct. 3172, 49 L.Ed.2d 1187 (1976) (emphasis added). Also see United States v. Evans, supra. For the reasons stated, I respectfully dissent.